DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 6-11, 18, and 19 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
In regards to dependent claim 6, none of the cited prior art alone or in combination provides motivation to teach “wherein the circuitry is further configured to estimate an energy value for each pixel of the final texture map, wherein the respective portions of the generated set of texture maps are to be stitched at a respective position of a respective pixel of the final texture map, and wherein the estimated energy value is a weighted sum of a first energy associated with grayscale values of the set of texture maps, a second energy associated with gradient values of the set of texture maps, and a third energy associated with confidence values for the set of texture maps”  as the references only teach functions 3D face modeling and texture mapping, however the references fail to explicitly disclose a process for energy value estimation in regards to accounting for weighted sums of grayscale values in addition to two additional considerations for energy values associated with confidence values pertaining to gradient and texture maps respectively, in conjunction with the features of claim 1 with which it depends for generating a texture map from color images with multi-view contributions.
In regards to dependent claim 18, this claim recites limitations similar in scope to that of claim 6, and thus is also objected to based on the same rationale as provided above.
In regards to dependent claims 7-11 and 19, these claims depend from objected to claims 6 and 18, and thus are also objected to based on the same rationale as provided above.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HU (US 2018/0253593 A1, hereinafter referenced “Hu”) in view of Wang (US 2014/0043329 A1, hereinafter referenced “Wang”).

In regards to claim 1. Hu discloses an electronic device (Hu, Abstract), comprising: 
-circuitry configured to: acquire a set of color images of a subject's face, wherein the set of color images corresponds to a set of viewpoints (Hu, paragraph [0024]; Reference discloses the sensing device 106 may comprise suitable logic, circuitry, interfaces, and/or code that may be configured to capture a plurality of color images and corresponding depth information of the face of the first user 110. The plurality of color images and corresponding depth information of the face may be captured from one or more viewing angles (interpreted as set of viewpoints) in a neutral facial expression. ); 
-acquire depth information of the subject's face (Hu, paragraph [0024]; Reference discloses the sensing device 106 may comprise suitable logic, circuitry, interfaces, and/or code that may be configured to capture a plurality of color images and corresponding depth information of the face of the first user 110); 
-generate a three-dimensional (3D) model of the subject's face based on at least a first color image of the acquired set of color images and the acquired depth information (Hu, paragraphs [0024], [0028], and [0032]; Reference discloses at [0024] the sensing device 106 may be configured to transmit the captured plurality of color images and corresponding depth information (i.e. color image and depth information) to the VR-based apparatus 102. Reference at [0028] discloses the VR-based apparatus 102 may be configured to select one or more color images to place a bounding box over a face portion of the selected color image….The VR-based apparatus 102 may be configured to generate a point cloud by projecting the points inside the bounding box to a 3D space, where the point cloud also includes 3D coordinates of the feature points, such as distinct points on eyes, nose, lips, and the like. Paragraph [0032] discloses the first 3D face model may be generated by fitting the stored 3D face model in neutral expression with the mean-shape face model using the generated point cloud (interpreted as the generated 3D model of subject’s face)); 
-generate a set of viewpoint-specific projections of the generated 3D model along the set of viewpoints (Hu, paragraphs [0024] and [0058]; Reference at [0024] discloses the sensing device 106 may comprise suitable logic, circuitry, interfaces, and/or code that may be configured to capture a plurality of color images and corresponding depth information of the face of the first user 110. The plurality of color images and corresponding depth information of the face may be captured from one or more viewing angles (interpreted as set of viewpoints) in a neutral facial expression. Reference at [0058] discloses FIG. 3B illustrates generation of a point cloud for 3D human face model of the first user 110, in accordance with an embodiment of the disclosure. With reference to FIG. 3B, there is shown an aggregate (referred to as an aggregate color image 324) of a plurality of color images, a plurality of feature points 326, a projection 328 of the plurality of feature points and a point cloud 330. In FIG. 3B, the operation 304 of FIG. 3A that is related to the generation of a point cloud for 3D human face model of the first user 110 in neutral expression and the operation 316 of FIG. 3A that is related to the generation of a point cloud for 3D human face model of the first user 110 in arbitrary expression in the processing pipeline of FIG. 3A. The generated projection 328 of the feature points based on the aggregated color images which possess depth information and were captured from multiple viewing angles is interpreted as generate a set of viewpoint-specific projections of the generated 3D model along the set of viewpoints); 
-refine the generated 3D model based on minimization of a difference between each viewpoint-specific projection of the generated set of viewpoint-specific projections and a corresponding color image of the acquired set of color images (Hu, paragraph [0032]; Reference discloses A first sub-residue may be a difference between the plurality of vertices of the generated first 3D face model and the corresponding plurality of vertices in the generated point cloud. A second sub-residue may be a difference between the plurality of feature points of the first 3D face model and the corresponding plurality of feature points of the generated point cloud. The first sub-residue may be used for minimizing the difference between the shape of the generated first 3D face model and the shape of face of the first user 110. The second sub-residue may be used for minimizing the difference between key facial features, such as eye, lips, cheek, mouth, of the generated first 3D face model and the actual facial features of the first user 110.); 



Hu does not explicitly disclose but Wang teaches
-generate a set of texture maps corresponding to the set of viewpoints, based on the refined 3D model and the acquired set of color images (Wang, paragraph [0125]; Reference discloses further details of the texture mapping/image blending process shown in Fig. 2 step 216 as it discloses that the relationship between images and patches known, each face of the mesh may be assigned to one of the input views in which it is visible (i.e. set of viewpoints). The labeling process is to find a best set of l1, . . . , lm (a labeling vector L={l1, . . . , lm}) which enables the best visual quality and the smallest edge color difference between adjacent faces. Image blending 1512 compensates for intensity differences and other misalignments and the color correction phase lightens the visible seam between different texture fragments (i.e. refining of 3D model). Texture atlas generation 1514 assembles texture fragments into a single rectangular image, which improves the texture rendering efficiency and helps output portable 3D formats (i.e. texture map generating). Storing all of the source images for the 3D model would have a large cost in processing time and memory when rendering views from the blended images. The result of the texture mapping framework comprises textured model 1516. Textured model 1516 is used as for visualization and interaction by users, as well as stored in a 3D formatted model); 
-execute a dynamic programming workflow to determine seams along which respective portions of the generated set of texture maps are to be stitched (Wang, paragraph [0125]; Reference discloses further details of the texture mapping/image blending process shown in Fig. 2 step 216 as it discloses that the relationship between images and patches known, each face of the mesh may be assigned to one of the input views in which it is visible…Image blending 1512 compensates for intensity differences and other misalignments and the color correction phase lightens the visible seam between different texture fragments. Texture atlas generation 1514 assembles texture fragments into a single rectangular image, which improves the texture rendering efficiency and helps output portable 3D formats (i.e. texture map generating and stitching since visible seam is then joined by assembling the texture fragments into a single image)); 
-and stitch the respective portions of the generated set of texture maps along the determined seams to generate a final texture map for the refined 3D model of the subject's face (Wang, Fig. 16 and paragraph [0126]; Reference discloses FIGS. 16 and 17 are example images illustrating 3D face building from multi-views images…in step 5, the mesh may be refined to generate a refined mesh image as shown in the refined mesh image continuing clockwise in FIG. 17 (as discussed above with reference to denoising/orientation propagation 214). Finally, at step 6, texture from the multiple images may be blended for each face (as discussed above with reference to texture mapping/image blending 216). The stitching or blending of texture maps is previously described in reference to the paragraph [0125] cited above).  
Hu and Wang are combinable because they are in the same field of endeavor regarding face modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3D VR face model generating system of Hu to include the 3D face modeling and landmark alignment features of Wang in order to provide the user with a system that allows for using virtual reality based systems for generating 3D human face models from color image and depth data as taught by Hu while incorporating the 3D face modeling and landmark alignment features of Wang in order to allow for face modelling in a single processing system in which 2D face detection, face tracking in video sequences, landmark detection for alignment, and 3D face animation are combined for generating more personalized representations and animations, applicable to the face modeling systems as taught in Hu.

In regards to claim 14. Hu discloses a method (Hu, Abstract), comprising: 
-in an electronic device: 77DOCKET NO. SYP335118US02 acquiring a set of color images of a subject's face, wherein the set of color images corresponds to a set of viewpoints (Hu, paragraph [0024]; Reference discloses the sensing device 106 may comprise suitable logic, circuitry, interfaces, and/or code that may be configured to capture a plurality of color images and corresponding depth information of the face of the first user 110. The plurality of color images and corresponding depth information of the face may be captured from one or more viewing angles (interpreted as set of viewpoints) in a neutral facial expression); 
-acquiring depth information of the subject's face (Hu, paragraph [0024]; Reference discloses the sensing device 106 may comprise suitable logic, circuitry, interfaces, and/or code that may be configured to capture a plurality of color images and corresponding depth information of the face of the first user 110); 
-generating a three-dimensional (3D) model of the subject's face based on at least a first color image of the acquired set of color images and the acquired depth information (Hu, paragraphs [0024], [0028], and [0032]; Reference discloses at [0024] the sensing device 106 may be configured to transmit the captured plurality of color images and corresponding depth information (i.e. color image and depth information) to the VR-based apparatus 102. Reference at [0028] discloses the VR-based apparatus 102 may be configured to select one or more color images to place a bounding box over a face portion of the selected color image….The VR-based apparatus 102 may be configured to generate a point cloud by projecting the points inside the bounding box to a 3D space, where the point cloud also includes 3D coordinates of the feature points, such as distinct points on eyes, nose, lips, and the like. Paragraph [0032] discloses the first 3D face model may be generated by fitting the stored 3D face model in neutral expression with the mean-shape face model using the generated point cloud (interpreted as the generated 3D model of subject’s face)); 
-generating a set of viewpoint-specific projections of the generated 3D model along the set of viewpoints (Hu, paragraphs [0024] and [0058]; Reference at [0024] discloses the sensing device 106 may comprise suitable logic, circuitry, interfaces, and/or code that may be configured to capture a plurality of color images and corresponding depth information of the face of the first user 110. The plurality of color images and corresponding depth information of the face may be captured from one or more viewing angles (interpreted as set of viewpoints) in a neutral facial expression. Reference at [0058] discloses FIG. 3B illustrates generation of a point cloud for 3D human face model of the first user 110, in accordance with an embodiment of the disclosure. With reference to FIG. 3B, there is shown an aggregate (referred to as an aggregate color image 324) of a plurality of color images, a plurality of feature points 326, a projection 328 of the plurality of feature points and a point cloud 330. In FIG. 3B, the operation 304 of FIG. 3A that is related to the generation of a point cloud for 3D human face model of the first user 110 in neutral expression and the operation 316 of FIG. 3A that is related to the generation of a point cloud for 3D human face model of the first user 110 in arbitrary expression in the processing pipeline of FIG. 3A. The generated projection 328 of the feature points based on the aggregated color images which possess depth information and were captured from multiple viewing angles is interpreted as generate a set of viewpoint-specific projections of the generated 3D model along the set of viewpoints); 
-refining the generated 3D model based on minimization of a difference between each viewpoint-specific projection of the generated set of viewpoint-specific projections and a corresponding color image of the acquired set of color images (Hu, paragraph [0032]; Reference discloses A first sub-residue may be a difference between the plurality of vertices of the generated first 3D face model and the corresponding plurality of vertices in the generated point cloud. A second sub-residue may be a difference between the plurality of feature points of the first 3D face model and the corresponding plurality of feature points of the generated point cloud. The first sub-residue may be used for minimizing the difference between the shape of the generated first 3D face model and the shape of face of the first user 110. The second sub-residue may be used for minimizing the difference between key facial features, such as eye, lips, cheek, mouth, of the generated first 3D face model and the actual facial features of the first user 110.); 



Hu does not explicitly disclose but Wang teaches
-generating a set of texture maps corresponding to the set of viewpoints, based on the refined 3D model and the acquired set of color images (Wang, paragraph [0125]; Reference discloses further details of the texture mapping/image blending process shown in Fig. 2 step 216 as it discloses that the relationship between images and patches known, each face of the mesh may be assigned to one of the input views in which it is visible (i.e. set of viewpoints). The labeling process is to find a best set of l1, . . . , lm (a labeling vector L={l1, . . . , lm}) which enables the best visual quality and the smallest edge color difference between adjacent faces. Image blending 1512 compensates for intensity differences and other misalignments and the color correction phase lightens the visible seam between different texture fragments (i.e. refining of 3D model). Texture atlas generation 1514 assembles texture fragments into a single rectangular image, which improves the texture rendering efficiency and helps output portable 3D formats (i.e. texture map generating). Storing all of the source images for the 3D model would have a large cost in processing time and memory when rendering views from the blended images. The result of the texture mapping framework comprises textured model 1516. Textured model 1516 is used as for visualization and interaction by users, as well as stored in a 3D formatted model); 
-executing a dynamic programming workflow to determine seams along which respective portions of the generated set of texture maps are to be stitched (Wang, paragraph [0125]; Reference discloses further details of the texture mapping/image blending process shown in Fig. 2 step 216 as it discloses that the relationship between images and patches known, each face of the mesh may be assigned to one of the input views in which it is visible…Image blending 1512 compensates for intensity differences and other misalignments and the color correction phase lightens the visible seam between different texture fragments. Texture atlas generation 1514 assembles texture fragments into a single rectangular image, which improves the texture rendering efficiency and helps output portable 3D formats (i.e. texture map generating and stitching since visible seam is then joined by assembling the texture fragments into a single image)); 
-and stitching the respective portions of the generated set of texture maps along the determined seams to generate a final texture map for the refined 3D model of the subject's face (Wang, Fig. 16 and paragraph [0126]; Reference discloses FIGS. 16 and 17 are example images illustrating 3D face building from multi-views images…in step 5, the mesh may be refined to generate a refined mesh image as shown in the refined mesh image continuing clockwise in FIG. 17 (as discussed above with reference to denoising/orientation propagation 214). Finally, at step 6, texture from the multiple images may be blended for each face (as discussed above with reference to texture mapping/image blending 216). The stitching or blending of texture maps is previously described in reference to the paragraph [0125] cited above).  
Hu and Wang are combinable because they are in the same field of endeavor regarding face modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3D VR face model generating system of Hu to include the 3D face modeling and landmark alignment features of Wang in order to provide the user with a system that allows for using virtual reality based systems for generating 3D human face models from color image and depth data as taught by Hu while incorporating the 3D face modeling and landmark alignment features of Wang in order to allow for face modelling in a single processing system in which 2D face detection, face tracking in video sequences, landmark detection for alignment, and 3D face animation are combined for generating more personalized representations and animations, applicable to the face modeling systems as taught in Hu.

In regards to claim 20. Hu discloses a non-transitory computer-readable medium having stored thereon, computer- executable instructions that when executed by an electronic device, causes the electronic device to execute operations (Hu, paragraph [0139]), the operations comprising: 
acquiring a set of color images of a subject's face, wherein the set of color images corresponds to a set of viewpoints (Hu, paragraph [0024]; Reference discloses the sensing device 106 may comprise suitable logic, circuitry, interfaces, and/or code that may be configured to capture a plurality of color images and corresponding depth information of the face of the first user 110. The plurality of color images and corresponding depth information of the face may be captured from one or more viewing angles (interpreted as set of viewpoints) in a neutral facial expression); 
-acquiring depth information of the subject's face (Hu, paragraph [0024]; Reference discloses the sensing device 106 may comprise suitable logic, circuitry, interfaces, and/or code that may be configured to capture a plurality of color images and corresponding depth information of the face of the first user 110); 
-generating a three-dimensional (3D) model of the subject's face based on at least a first color image of the acquired set of color images and the acquired depth information (Hu, paragraphs [0024], [0028], and [0032]; Reference discloses at [0024] the sensing device 106 may be configured to transmit the captured plurality of color images and corresponding depth information (i.e. color image and depth information) to the VR-based apparatus 102. Reference at [0028] discloses the VR-based apparatus 102 may be configured to select one or more color images to place a bounding box over a face portion of the selected color image….The VR-based apparatus 102 may be configured to generate a point cloud by projecting the points inside the bounding box to a 3D space, where the point cloud also includes 3D coordinates of the feature points, such as distinct points on eyes, nose, lips, and the like. Paragraph [0032] discloses the first 3D face model may be generated by fitting the stored 3D face model in neutral expression with the mean-shape face model using the generated point cloud (interpreted as the generated 3D model of subject’s face)); 
-generating a set of viewpoint-specific projections of the generated 3D model along the set of viewpoints (Hu, paragraphs [0024] and [0058]; Reference at [0024] discloses the sensing device 106 may comprise suitable logic, circuitry, interfaces, and/or code that may be configured to capture a plurality of color images and corresponding depth information of the face of the first user 110. The plurality of color images and corresponding depth information of the face may be captured from one or more viewing angles (interpreted as set of viewpoints) in a neutral facial expression. Reference at [0058] discloses FIG. 3B illustrates generation of a point cloud for 3D human face model of the first user 110, in accordance with an embodiment of the disclosure. With reference to FIG. 3B, there is shown an aggregate (referred to as an aggregate color image 324) of a plurality of color images, a plurality of feature points 326, a projection 328 of the plurality of feature points and a point cloud 330. In FIG. 3B, the operation 304 of FIG. 3A that is related to the generation of a point cloud for 3D human face model of the first user 110 in neutral expression and the operation 316 of FIG. 3A that is related to the generation of a point cloud for 3D human face model of the first user 110 in arbitrary expression in the processing pipeline of FIG. 3A. The generated projection 328 of the feature points based on the aggregated color images which possess depth information and were captured from multiple viewing angles is interpreted as generate a set of viewpoint-specific projections of the generated 3D model along the set of viewpoints); 
-refining the generated 3D model based on minimization of a difference between each viewpoint-specific projection of the generated set of viewpoint-specific projections and a corresponding color image of the acquired set of color images (Hu, paragraph [0032]; Reference discloses A first sub-residue may be a difference between the plurality of vertices of the generated first 3D face model and the corresponding plurality of vertices in the generated point cloud. A second sub-residue may be a difference between the plurality of feature points of the first 3D face model and the corresponding plurality of feature points of the generated point cloud. The first sub-residue may be used for minimizing the difference between the shape of the generated first 3D face model and the shape of face of the first user 110. The second sub-residue may be used for minimizing the difference between key facial features, such as eye, lips, cheek, mouth, of the generated first 3D face model and the actual facial features of the first user 110.); 



Hu does not explicitly disclose but Wang teaches
-generating a set of texture maps corresponding to the set of viewpoints, based on the refined 3D model and the acquired set of color images (Wang, paragraph [0125]; Reference discloses further details of the texture mapping/image blending process shown in Fig. 2 step 216 as it discloses that the relationship between images and patches known, each face of the mesh may be assigned to one of the input views in which it is visible (i.e. set of viewpoints). The labeling process is to find a best set of l1, . . . , lm (a labeling vector L={l1, . . . , lm}) which enables the best visual quality and the smallest edge color difference between adjacent faces. Image blending 1512 compensates for intensity differences and other misalignments and the color correction phase lightens the visible seam between different texture fragments (i.e. refining of 3D model). Texture atlas generation 1514 assembles texture fragments into a single rectangular image, which improves the texture rendering efficiency and helps output portable 3D formats (i.e. texture map generating). Storing all of the source images for the 3D model would have a large cost in processing time and memory when rendering views from the blended images. The result of the texture mapping framework comprises textured model 1516. Textured model 1516 is used as for visualization and interaction by users, as well as stored in a 3D formatted model); 
-executing a dynamic programming workflow to determine seams along which respective portions of the generated set of texture maps are to be stitched (Wang, paragraph [0125]; Reference discloses further details of the texture mapping/image blending process shown in Fig. 2 step 216 as it discloses that the relationship between images and patches known, each face of the mesh may be assigned to one of the input views in which it is visible…Image blending 1512 compensates for intensity differences and other misalignments and the color correction phase lightens the visible seam between different texture fragments. Texture atlas generation 1514 assembles texture fragments into a single rectangular image, which improves the texture rendering efficiency and helps output portable 3D formats (i.e. texture map generating and stitching since visible seam is then joined by assembling the texture fragments into a single image)); 
-and stitching the respective portions of the generated set of texture maps along the determined seams to generate a final texture map for the refined 3D model of the subject's face (Wang, Fig. 16 and paragraph [0126]; Reference discloses FIGS. 16 and 17 are example images illustrating 3D face building from multi-views images…in step 5, the mesh may be refined to generate a refined mesh image as shown in the refined mesh image continuing clockwise in FIG. 17 (as discussed above with reference to denoising/orientation propagation 214). Finally, at step 6, texture from the multiple images may be blended for each face (as discussed above with reference to texture mapping/image blending 216). The stitching or blending of texture maps is previously described in reference to the paragraph [0125] cited above).  
Hu and Wang are combinable because they are in the same field of endeavor regarding face modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3D VR face model generating system of Hu to include the 3D face modeling and landmark alignment features of Wang in order to provide the user with a system that allows for using virtual reality based systems for generating 3D human face models from color image and depth data as taught by Hu while incorporating the 3D face modeling and landmark alignment features of Wang in order to allow for face modelling in a single processing system in which 2D face detection, face tracking in video sequences, landmark detection for alignment, and 3D face animation are combined for generating more personalized representations and animations, applicable to the face modeling systems as taught in Hu.

Claims 2-4, 12, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over HU (US 2018/0253593 A1) in view of Wang (US 2014/0043329 A1) as applied to claims 1 and 14 above, and further in view of Hwang (2012 “3D Face Modeling Using the Multi-Deformable Method”, hereinafter referenced “Hwang”).

In regards to claim 2. Hu in view of Wang teach the electronic device according to claim 1.
Hu and Wang does not disclose but Hwang teaches
-wherein the circuitry is further configured to determine an objective function for the refinement of the generated 3D model, wherein the objective function comprises: a first term for the minimization of the difference between each viewpoint- specific projection of the generated set of viewpoint-specific projections and the corresponding color image of the acquired set of color images (Hwang, “3.1 Face Shape Estimation Using Multiple 3D FSM’s in Mirror System” section pages 12875-12876; Reference discloses the proposed face modeling system consists of two mirrors placed on either side of the face and a camera in front of the face. Frontal and lateral face images are captured simultaneously, and the pre-defined feature points are extracted from the captured image as described in Figure 2. During the fitting procedure, the 3D FSM parameters are adjusted to match the landmarks of the 3D FSM with the extracted feature points. This can be thought as least square optimization problem, and then the sum of the distances between the projected landmarks and objective feature points can be the cost function to be minimized. The function shown in Fig. 14 on page 12878 illustrates the function in which the SObj term is interpreted as a first term for the minimization of the difference between each viewpoint- specific projection of the generated set of viewpoint-specific projections and the corresponding color image),
-and a second term to minimize an offset between a set of landmark points on each viewpoint-specific projection of the generated set of viewpoint-specific projections and a corresponding set of feature points on a corresponding color image of the acquired set of color images (Hwang, “3.1 Face Shape Estimation Using Multiple 3D FSM’s in Mirror System” section pages 12875-12876; Reference discloses the proposed face modeling system consists of two mirrors placed on either side of the face and a camera in front of the face. Frontal and lateral face images are captured simultaneously, and the pre-defined feature points are extracted from the captured image as described in Figure 2. During the fitting procedure, the 3D FSM parameters are adjusted to match the landmarks of the 3D FSM with the extracted feature points. This can be thought as least square optimization problem, and then the sum of the distances between the projected landmarks and objective feature points can be the cost function to be minimized. The function shown in Fig. 14 on page 12878 illustrates the function in which the SprojFSM term which is interpreted as a second term minimizing offset between landmark points on each view projection corresponding to the feature points in the color image).  
Hu and Wang are combinable because they are in the same field of endeavor regarding face modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3D VR face model generating system of Hu to include the 3D face modeling and landmark alignment features of Wang in order to provide the user with a system that allows for using virtual reality based systems for generating 3D human face models from color image and depth data as taught by Hu while incorporating the 3D face modeling and landmark alignment features of Wang in order to allow for face modelling in a single processing system in which 2D face detection, face tracking in video sequences, landmark detection for alignment, and 3D face animation are combined for generating more personalized representations and animations, applicable to the face modeling systems as taught in Hu.
Hu and Hwang are also combinable because they are in the same field of endeavor regarding face modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3D VR face model generating system of Hu, in view of the 3D face modeling and landmark alignment features of Wang, to include the multi-deformable 3D face modeling features of Hwang in order to provide the user with a system that allows for using virtual reality based systems for generating 3D human face models from color image and depth data as taught by Hu while incorporating the 3D face modeling and landmark alignment features of Wang in order to allow for face modelling in a single processing system in which 2D face detection, face tracking in video sequences, landmark detection for alignment, and 3D face animation are combined for generating more personalized representations and animations. Further incorporating the multi-deformable 3D face modeling features of Hwang allows for use of a statistical model-based 3D face modeling approach in a mirror system consisting of two mirrors and a camera to alleviate problems in accuracy regarding modeling in multiple views. applicable to the face modeling systems as taught in Hu and Wang.

In regards to claim 3. Hu in view of Wang in further view of Hwang teach the electronic device according to claim 2.
Hu and Wang does not disclose but Hwang teaches
-wherein the objective function further comprises a third term for minimizing a sum of gradient magnitude of each component of a 3D flow term for each vertex of the generated 3D model (Hwang, Fig. 5 and “3.1 Face Shape Estimation Using Multiple 3D FSM’s in Mirror System” section page 12879; Reference discloses After calculating the Jacobian matrix about the three 3D FSM, the entire Jacobian matrix (JAu) can be reformulated by stacking each individual matrix. Then, the gradient of the cost function (VF ) can be calculated by formula shown in (16) which possesses a third term for minimization of a sum of gradient magnitude delta F as the Jacobian matrix term accounts for the face shape model from the front left and right mirrors thus accounting for each component of a 3D flow term for each vertex of the generated 3D model. The results of this operation shown in Fig. 5.).  
Hu and Hwang are also combinable because they are in the same field of endeavor regarding face modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3D VR face model generating system of Hu, in view of the 3D face modeling and landmark alignment features of Wang, to include the multi-deformable 3D face modeling features of Hwang in order to provide the user with a system that allows for using virtual reality based systems for generating 3D human face models from color image and depth data as taught by Hu while incorporating the 3D face modeling and landmark alignment features of Wang in order to allow for face modelling in a single processing system in which 2D face detection, face tracking in video sequences, landmark detection for alignment, and 3D face animation are combined for generating more personalized representations and animations. Further incorporating the multi-deformable 3D face modeling features of Hwang allows for use of a statistical model-based 3D face modeling approach in a mirror system consisting of two mirrors and a camera to alleviate problems in accuracy regarding modeling in multiple views. applicable to the face modeling systems as taught in Hu and Wang.

In regards to claim 4. Hu in view of Wang in further view of Hwang teach the electronic device according to claim 2.
Hu and Wang does not disclose but Hwang teaches
-wherein the generated 3D model is refined based on a minimization of the determined objective function (Hwang, Fig. 5 and “3.1 Face Shape Estimation Using Multiple 3D FSM’s in Mirror System” section pages 12878; Reference discloses after the total cost function (Ftotal) is determined, we calculate optimal solution to minimize it to fit the 3D FSM on the input face image. Fig. 5 illustrates the 3D face shape estimation results).  
Hu and Hwang are also combinable because they are in the same field of endeavor regarding face modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3D VR face model generating system of Hu, in view of the 3D face modeling and landmark alignment features of Wang, to include the multi-deformable 3D face modeling features of Hwang in order to provide the user with a system that allows for using virtual reality based systems for generating 3D human face models from color image and depth data as taught by Hu while incorporating the 3D face modeling and landmark alignment features of Wang in order to allow for face modelling in a single processing system in which 2D face detection, face tracking in video sequences, landmark detection for alignment, and 3D face animation are combined for generating more personalized representations and animations. Further incorporating the multi-deformable 3D face modeling features of Hwang allows for use of a statistical model-based 3D face modeling approach in a mirror system consisting of two mirrors and a camera to alleviate problems in accuracy regarding modeling in multiple views. applicable to the face modeling systems as taught in Hu and Wang.

In regards to claim 12. Hu in view of Wang teach the electronic device according to claim 1.
Hu and Wang does not disclose but Hwang teaches
-wherein, for each pixel of the final texture map, a respective seam of the determined seams includes a horizontal seam and a vertical seam (Hwang, Fig. 8 page 12882; Reference discloses texture map refinement using seamless cloning in which the resulting map after 100 iterations has an x and y (i.e. horizontal and vertical) component relating to the seams at the boundaries of the face parts). 
Hu and Hwang are also combinable because they are in the same field of endeavor regarding face modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3D VR face model generating system of Hu, in view of the 3D face modeling and landmark alignment features of Wang, to include the multi-deformable 3D face modeling features of Hwang in order to provide the user with a system that allows for using virtual reality based systems for generating 3D human face models from color image and depth data as taught by Hu while incorporating the 3D face modeling and landmark alignment features of Wang in order to allow for face modelling in a single processing system in which 2D face detection, face tracking in video sequences, landmark detection for alignment, and 3D face animation are combined for generating more personalized representations and animations. Further incorporating the multi-deformable 3D face modeling features of Hwang allows for use of a statistical model-based 3D face modeling approach in a mirror system consisting of two mirrors and a camera to alleviate problems in accuracy regarding modeling in multiple views applicable to the face modeling systems as taught in Hu and Wang.

In regards to claim 13. Hu in view of Wang teach the electronic device according to claim 1.
Hu and Wang does not disclose but Hwang teaches
-wherein the respective portions of the generated set of texture maps are stitched based on an alpha blending of the respective portions along the determined seams (Hwang, “4.2. Texture Map Generation Using Modified image Stitching Method” section page 12881; Reference discloses a texture map of the entire face can be created by stitching each face texture parts. However, a seam appears at the boundaries of each face parts because of photometric inconsistency, as described in Figure 8(a). To solve this problem, a seamless image stitching method with gradient-domain blending techniques [15] is applied).
Hu and Hwang are also combinable because they are in the same field of endeavor regarding face modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3D VR face model generating system of Hu, in view of the 3D face modeling and landmark alignment features of Wang, to include the multi-deformable 3D face modeling features of Hwang in order to provide the user with a system that allows for using virtual reality based systems for generating 3D human face models from color image and depth data as taught by Hu while incorporating the 3D face modeling and landmark alignment features of Wang in order to allow for face modelling in a single processing system in which 2D face detection, face tracking in video sequences, landmark detection for alignment, and 3D face animation are combined for generating more personalized representations and animations. Further incorporating the multi-deformable 3D face modeling features of Hwang allows for use of a statistical model-based 3D face modeling approach in a mirror system consisting of two mirrors and a camera to alleviate problems in accuracy regarding modeling in multiple views applicable to the face modeling systems as taught in Hu and Wang.

78DOCKET NO. SYP335118US02
In regards to claim 15. Hu in view of Wang teach the method according to claim 14.
Hu and Wang does not disclose but Hwang teaches
-further comprising determining an objective function for the refinement of the generated 3D model, wherein the objective function comprises: a first term for the minimization of the difference between each viewpoint- specific projection of the generated set of viewpoint-specific projections and the corresponding color image of the acquired set of color images (Hwang, “3.1 Face Shape Estimation Using Multiple 3D FSM’s in Mirror System” section pages 12875-12876; Reference discloses the proposed face modeling system consists of two mirrors placed on either side of the face and a camera in front of the face. Frontal and lateral face images are captured simultaneously, and the pre-defined feature points are extracted from the captured image as described in Figure 2. During the fitting procedure, the 3D FSM parameters are adjusted to match the landmarks of the 3D FSM with the extracted feature points. This can be thought as least square optimization problem, and then the sum of the distances between the projected landmarks and objective feature points can be the cost function to be minimized. The function shown in Fig. 14 on page 12878 illustrates the function in which the SObj term is interpreted as a first term for the minimization of the difference between each viewpoint- specific projection of the generated set of viewpoint-specific projections and the corresponding color image), 
-and a second term to minimize an offset between a set of landmark points on each viewpoint-specific projection of the generated set of viewpoint-specific projections and a corresponding set of feature points on a corresponding color image of the acquired set of color images (Hwang, “3.1 Face Shape Estimation Using Multiple 3D FSM’s in Mirror System” section pages 12875-12876; Reference discloses the proposed face modeling system consists of two mirrors placed on either side of the face and a camera in front of the face. Frontal and lateral face images are captured simultaneously, and the pre-defined feature points are extracted from the captured image as described in Figure 2. During the fitting procedure, the 3D FSM parameters are adjusted to match the landmarks of the 3D FSM with the extracted feature points. This can be thought as least square optimization problem, and then the sum of the distances between the projected landmarks and objective feature points can be the cost function to be minimized. The function shown in Fig. 14 on page 12878 illustrates the function in which the SprojFSM term which is interpreted as a second term minimizing offset between landmark points on each view projection corresponding to the feature points in the color image).  
Hu and Hwang are also combinable because they are in the same field of endeavor regarding face modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3D VR face model generating system of Hu, in view of the 3D face modeling and landmark alignment features of Wang, to include the multi-deformable 3D face modeling features of Hwang in order to provide the user with a system that allows for using virtual reality based systems for generating 3D human face models from color image and depth data as taught by Hu while incorporating the 3D face modeling and landmark alignment features of Wang in order to allow for face modelling in a single processing system in which 2D face detection, face tracking in video sequences, landmark detection for alignment, and 3D face animation are combined for generating more personalized representations and animations. Further incorporating the multi-deformable 3D face modeling features of Hwang allows for use of a statistical model-based 3D face modeling approach in a mirror system consisting of two mirrors and a camera to alleviate problems in accuracy regarding modeling in multiple views applicable to the face modeling systems as taught in Hu and Wang.

In regards to claim 16. Hu in view of Wang in further view of Hwang teach the method according to claim 15.
Hu and Wang does not disclose but Hwang teaches
-wherein the objective function further comprises a third term for minimizing a sum of gradient magnitude of each component of a 3D flow term for each vertex of the generated 3D model (Hwang, Fig. 5 and “3.1 Face Shape Estimation Using Multiple 3D FSM’s in Mirror System” section page 12879; Reference discloses After calculating the Jacobian matrix about the three 3D FSM, the entire Jacobian matrix (JAu) can be reformulated by stacking each individual matrix. Then, the gradient of the cost function (VF ) can be calculated by formula shown in (16) which possesses a third term for minimization of a sum of gradient magnitude delta F as the Jacobian matrix term accounts for the face shape model from the front left and right mirrors thus accounting for each component of a 3D flow term for each vertex of the generated 3D model. The results of this operation shown in Fig. 5.).  
Hu and Hwang are also combinable because they are in the same field of endeavor regarding face modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3D VR face model generating system of Hu, in view of the 3D face modeling and landmark alignment features of Wang, to include the multi-deformable 3D face modeling features of Hwang in order to provide the user with a system that allows for using virtual reality based systems for generating 3D human face models from color image and depth data as taught by Hu while incorporating the 3D face modeling and landmark alignment features of Wang in order to allow for face modelling in a single processing system in which 2D face detection, face tracking in video sequences, landmark detection for alignment, and 3D face animation are combined for generating more personalized representations and animations. Further incorporating the multi-deformable 3D face modeling features of Hwang allows for use of a statistical model-based 3D face modeling approach in a mirror system consisting of two mirrors and a camera to alleviate problems in accuracy regarding modeling in multiple views applicable to the face modeling systems as taught in Hu and Wang.

In regards to claim 17. Hu in view of Wang in further view of Hwang teach the method according to claim 15.
Hu and Wang does not disclose but Hwang teaches
-wherein the generated 3D model is refined based on a minimization of the determined objective function (Hwang, Fig. 5 and “3.1 Face Shape Estimation Using Multiple 3D FSM’s in Mirror System” section pages 12878; Reference discloses after the total cost function (Ftotal) is determined, we calculate optimal solution to minimize it to fit the 3D FSM on the input face image. Fig. 5 illustrates the 3D face shape estimation results). 
Hu and Hwang are also combinable because they are in the same field of endeavor regarding face modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3D VR face model generating system of Hu, in view of the 3D face modeling and landmark alignment features of Wang, to include the multi-deformable 3D face modeling features of Hwang in order to provide the user with a system that allows for using virtual reality based systems for generating 3D human face models from color image and depth data as taught by Hu while incorporating the 3D face modeling and landmark alignment features of Wang in order to allow for face modelling in a single processing system in which 2D face detection, face tracking in video sequences, landmark detection for alignment, and 3D face animation are combined for generating more personalized representations and animations. Further incorporating the multi-deformable 3D face modeling features of Hwang allows for use of a statistical model-based 3D face modeling approach in a mirror system consisting of two mirrors and a camera to alleviate problems in accuracy regarding modeling in multiple views applicable to the face modeling systems as taught in Hu and Wang.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over HU (US 2018/0253593 A1) in view of Wang (US 2014/0043329 A1) as applied to claims 1 and 14 above, and further in view of Zhu (2015 “High-Fidelity Pose and Expression Normalization for Face Recognition in the Wild”, hereinafter referenced “Hwang”).

In regards to claim 5. Hu in view of Wang teach the electronic device according to claim 1.
Hu and Wang does not disclose but Zhu teaches
-wherein the circuitry is further configured to: acquire a plurality of pre-defined landmark points on the generated 3D model (Zhu, “2.2. Landmark Marching” section page 789; Reference discloses if we mark the corresponding 3D landmarks on the face model, a sparse correspondence between 3D and 2D space can be constructed); 
-and 74DOCKET NO. SYP335118US02apply a landmark marching method on a subset of landmark points around a contour of the generated 3D model to select a set of landmark points from among the acquired plurality of pre-defined landmark points, wherein the subset of landmark points is included in the acquired plurality of pre- defined landmark points, and each viewpoint-specific projection of the generated set of viewpoint-specific projections comprises the selected set of landmark points (Zhu, Fig. 3 and “2.2. Landmark Marching” sections page 789-790; Reference discloses we make an assumption called "landmark marching" to describe the phenomenon: When pose changes, if a contour landmark is visible, it will not move; or it will move along the parallel to the visibility boundary…To improve efficiency, we propose an approximation method to avoid iterative visibility estimation. Observing that human head is roughly a cylinder [43] and for a cylinder in any out-of-plane rotation (yaw and pitch), the visibility boundary always corresponds to the generatrix with extreme x coordinates (minimum in left and maximum in right), see Fig. 3(b ). Thus in landmark marching, if a parallel crosses the visibility boundary, the point with extreme x will be the marching destination…Then, for each parallel, the point with extreme x coordinate will be chosen as the adjusted contour landmark, see Fig. 3( c )3( d)).  
Hu and Wang are combinable because they are in the same field of endeavor regarding face modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3D VR face model generating system of Hu to include the 3D face modeling and landmark alignment features of Wang in order to provide the user with a system that allows for using virtual reality based systems for generating 3D human face models from color image and depth data as taught by Hu while incorporating the 3D face modeling and landmark alignment features of Wang in order to allow for face modelling in a single processing system in which 2D face detection, face tracking in video sequences, landmark detection for alignment, and 3D face animation are combined for generating more personalized representations and animations, applicable to the face modeling systems as taught in Hu.
Hu and Zhu are also combinable because they are in the same field of endeavor regarding face modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 3D VR face model generating system of Hu, in view of the 3D face modeling and landmark alignment features of Wang, to include the high fidelity pose and expression normalization face recognition features of Zhu in order to provide the user with a system that allows for using virtual reality based systems for generating 3D human face models from color image and depth data as taught by Hu while incorporating the 3D face modeling and landmark alignment features of Wang in order to allow for face modelling in a single processing system in which 2D face detection, face tracking in video sequences, landmark detection for alignment, and 3D face animation are combined for generating more personalized representations and animations. Further incorporating the high fidelity pose and expression normalization face recognition features of Zhu allows for use of landmark marching techniques subsequent to 3D modelling to improve efficiency and accuracy of the correspondence between features for the 3D fitting process applicable to the face modeling systems as taught in Hu and Wang.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of references cited (PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619